Beck, J.
—It is not pretended that the title held by Ellis was in his hands affected by any equity set up by defendant. *434Plaintiff’s purchase passed to him a valid interest in the land, 1. convbv-•notice'.title‘ and he acquired just such a title, just as free from plaintiff’s equities as was held by Ellis. The holder of a good title, unaffected by equities of others, may convey such a title free therefrom to one having notice of such equities. Whatever notice plaintiff had of defendant’s claim and interest in the land did not operate to defeat the title acquired by him from Ellis.
The answer does not allege that plaintiff bought the land 'for Samuel Chambers, or with his money, or that he was to 2i_. íraud. have any interest whatever in the land. Neither js averre¿i that there was any improper concealment, misrepresentation, or artifice used by plaintiff in the transaction. It is alleged that, “for the purpose of defrauding defendant and depriving him of his land, and at the special instance and request of Samuel Chambers, and under his control,” plaintiff purchased of Ellis. Plaintiff could not have purchased the land, however innocently or ignorantly, without depriving defendant of it. The fact that it was bought at the instance and request of Samuel Chambers, and under his control, if he acquired no interest in the purchase, and if there was no concealment, no misrepresentation, or improper thing done by plaintiff, would not defeat-the title in the hands of plaintiff. The charge of defrauding defendant made in the answer must be understood as based - upon the allegation of facts presented by the defendant. They do not support the charge.
The judgment of the District Court is
AFFIRMED,